Title: To George Washington from William Livingston, 14 January 1778
From: Livingston, William
To: Washington, George



Sir,
Morris Town [N.J.] 14th Janry 1778

It is represented to me, that Robert Wilson, who I am told, acts as Commissary under Mr Blain, for the Counties of Sussex, Morris and Somerset in this State, has in the County of Somerset employed only part of the Mills. By this means, the distance that Wheat must be carted is most amazingly encreased; and either the Farmer put to an unnecessary trouble, or the States to an additional Expence. Nor is this the only Evil resulting from this partial employment of the Millers. As there is no foreign export of flour, the Millers thus overlooked are deprived of getting their Livelihood, in the usual way of their occupation: Nor is it possible to supply the Army either so plentifully, or so expeditiously, as it would be by engaging all the Mills. I am, with great respect, Sir, Your most obedient Servant

Wil: Livingston

